UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4698


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT RONALD GIBSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:06-cr-00146-RGD-TEM-2)


Submitted:    April 20, 2009                  Decided:   May 14, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trey R. Kelleter, VANDEVENTER BLACK LLP, Norfolk, Virginia, for
Appellant. Dana J. Boente, Acting United States Attorney,
Richard Cooke, Scott W. Putney, Assistant United States
Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert       Ronald       Gibson       was    convicted         by    a    jury   of

conspiracy       to     possess       with     intent       to     distribute          and    to

distribute      cocaine      base     and    other        controlled        substances,       in

violation of 21 U.S.C. § 846 (2006), five counts of possession

of    cocaine    base    with     intent      to    distribute      and      one      count   of

distribution of cocaine base, in violation of 21 U.S.C. § 841(a)

(2006), five counts of possession of a firearm in relation to a

drug    trafficking         crime,    in     violation       of   18    U.S.C.         § 924(c)

(2006), and one count of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                        Gibson was sentenced

to five concurrent terms of life imprisonment, plus a total of

1260 months’ imprisonment to be served consecutively.                                    Gibson

challenges the district court’s denial of his motion for a bill

of particulars and the sufficiency of the evidence.                                Finding no

error, we affirm.

            Gibson first challenges the district court’s denial of

his    motion    for    a    bill     of    particulars.           Whether        a    bill   of

particulars      wrongly        was    denied        is    reviewed         for       abuse   of

discretion.          See United States v. MacDougall, 790 F.2d 1135,

1153 (4th Cir. 1986).           A bill of particulars is appropriate when

an indictment fails to provide adequate information to allow a

defendant       to    understand       the     charges       and       to    avoid       unfair

surprise.       See United States v. Am. Waste Fibers Co., Inc., 809

                                               2
F.2d 1044, 1047 (4th Cir. 1987); United States v. Jackson, 757

F.2d 1486, 1491 (4th Cir. 1985); United States v. Schembari, 484

F.2d 931, 934-35 (4th Cir. 1973).             “[A] defendant may show abuse

of discretion . . . by proving unfair surprise.”                  Jackson, 757

F.2d at 1491 (citing Wong Tai v. United States, 273 U.S. 77, 82

(1927)).

           We have thoroughly reviewed the record and find that

Gibson has failed to demonstrate that he suffered any unfair

surprise   as   a    result   of   the    district   court’s    denial   of   his

motion for a bill of particulars.              We therefore find that the

district court did not abuse its discretion in denying Gibson’s

motion for a bill of particulars.

           Gibson also challenges the sufficiency of the evidence

to support four of the counts of possession of cocaine base with

intent to distribute, the count of distribution of cocaine base,

and four of the counts of possession of a firearm in relation to

a drug trafficking crime.          We review de novo a district court’s

denial of a Fed. R. Crim. P. 29 motion.              United States v. Reid,

523 F.3d 310, 317 (4th Cir.), cert. denied, 129 S. Ct. 663

(2008).    A defendant challenging the sufficiency of the evidence

faces a heavy burden.         United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).         The verdict of a jury must be sustained

“if, viewing the evidence in the light most favorable to the

prosecution,        the   verdict        is   supported    by     ‘substantial

                                          3
evidence.’”       United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006)    (citations            omitted).            “[S]ubstantial           evidence    [i]s

evidence     that       a    reasonable        finder       of    fact   could     accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt    beyond     a       reasonable      doubt.”         Id.      Furthermore,       “[t]he

jury, not the reviewing court, weighs the credibility of the

evidence and resolves any conflicts in the evidence presented.”

Beidler, 110 F.3d at 1067 (internal quotation marks and citation

omitted).      “Reversal for insufficient evidence is reserved for

the rare case where the prosecution’s failure is clear.”                                     Id.

(internal quotation marks and citation omitted).

             With       these       standards       in   mind,      we     have    thoroughly

reviewed the trial transcript.                  Our review convinces us that the

evidence     supports         the    jury’s     verdict.          See    United     States    v.

Stephens,     482       F.3d    669,     673    (4th     Cir.      2007)     (setting   forth

elements of § 924(c)(1) offense); United States v. Alerre, 430

F.3d 681, 689 (4th Cir. 2005) (discussing elements of offense of

distribution of controlled substance); United States v. Collins,

412   F.3d    515,       519    (4th     Cir.       2005)    (discussing          elements    of

possession     with         intent     to   distribute           offense).    We    therefore

find that the district court did not err in denying Gibson’s

Rule 29 motion.

             Accordingly, we affirm the judgment of the district

court.       We also deny the motions for leave to file a pro se

                                                4
supplemental brief.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5